Citation Nr: 1606450	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  06-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois




THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

Although the Veteran requested a hearing before the Board in his June 2006 substantive appeal, he withdrew his hearing request in July 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2010 Remand, the Board requested that the RO provide the Veteran with a VA examination to determine the effects of his service-connected disabilities upon his employability.  Although the Veteran was provided with separate VA examinations for each of his service-connected disabilities in June 2015, the examiner did not provide the requested opinion.  Specifically, the Board requested an opinion as to whether any of the Veteran's service-connected disabilities, alone or in concert, would prevent the Veteran from obtaining or keeping gainful employment.  Although the June 2015 examination reports noted the impact of the service-connected peripheral neuropathy, diabetes mellitus, and eye disability individually upon employment (with no rationale provided), none of the examination reports addressed the impact of all of the Veteran's service-connected disabilities together upon his employability, as requested.  Accordingly, the Veteran's claim must be remanded for compliance with the September 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to a vocational expert to obtain an opinion as the effects of all of his service-connected disabilities, in combination, on his ability to maintain employment consistent with his education and occupational experience.  Based on a review of the case, the vocational expert must provide an opinion as to the following:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience? 

The opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.

If an opinion can not be obtained without additional clinical examination of the Veteran by a clinician, such examination should be scheduled.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

